                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF WISCONSIN

IN RE: JEREMY MICHAEL HUBER                                     CASE NO: 20-21464-beh
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 13
                                                                ECF Docket Reference No. 23




On 4/6/2020, I did cause a copy of the following documents, described below,
Chapter 13 Plan ECF Docket Reference No. 23




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 4/6/2020
                                                          /s/ Deborah A. Stencel
                                                          Deborah A. Stencel 1084167
                                                          Miller & Miller Law, LLC
                                                          633 W Wisconsin Ave, Ste 500
                                                          Milwaukee, WI 53203-1918
                                                          414 395 4525



                           Case 20-21464-beh           Doc 26      Filed 04/06/20        Page 1 of 5
                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF WISCONSIN

 IN RE: JEREMY MICHAEL HUBER                                            CASE NO: 20-21464-beh

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13
                                                                        ECF Docket Reference No. 23




On 4/6/2020, a copy of the following documents, described below,

Chapter 13 Plan ECF Docket Reference No. 23




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 4/6/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Deborah A. Stencel
                                                                            Miller & Miller Law, LLC
                                                                            633 W Wisconsin Ave, Ste 500
                                                                            Milwaukee, WI 53203-1918
                                Case 20-21464-beh              Doc 26       Filed 04/06/20           Page 2 of 5
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                AT T                                     AD ASTRA RECOVERY SERVICES INC
1LABEL MATRIX FOR LOCAL NOTICING         PO BOX 5080                              7330 W 33RD STREET NORTH
07572                                    CAROL STREAM IL 60197-5080               WICHITA KS 67205-9369
CASE 20-21464-BEH
EASTERN DISTRICT OF WISCONSIN
MILWAUKEE
MON APR 6 10-35-47 CDT 2020



ADVANCE AMERICA                          ALLIANT ENERGY                           ALLY FINANCIAL INC
3730 S 27TH ST STE 110                   300 E SHERIDAN AVE                       2740 ARTHUR ST
MILWAUKEE WI 53221-1305                  CENTERVILLE IA 52544-2625                ROSEVILLE MN 55113-1303




ALLY FINANCIAL INC                       AMERICOLLECT INC                         ASHLEY M SANFILIPPO
2740 ARTHUR ST                           PO BOX 2080                              PO BOX 470
SAINT PAUL MN 55113-1303                 MANITOWOC WI 54221-2080                  BROOKFIELD WI 53008-0470




ASSOCIATED BANK NA                       ATTORNEY ERIC R ERDMAN                   ATTORNEY KENNETH GORDON CALEWARTS
1305 MAIN ST                             HAGER DEWICK ZUENGLER SC                 CALEWARTS DUFFY GIGOT
STEVENS POINT WI 54481-2898              200 S WASHINGTON ST STE 200              716 PINE ST
                                         RACINE WI 53405                          PO BOX 488
                                                                                  GREEN BAY WI 54305-0488




ATTORNEY KEVIN ERIC SKOGG                ATTORNEY PHILLIP CARUSO                  ATTORNEY RICHARD E STUECKROTH
DOBBERSTEIN LAW FIRM LLC                 1660 NORTH PROSPECT AVENUE UNIT 2805     DOBBERSTEIN LAW FIRM LLC
225 S EXECUTIVE DR STE 201               MILWAUKEE WI 53202-6716                  225 S EXECUTIVE DR STE 201
PO BOX 470                                                                        PO BOX 470
BROOKFIELD WI 53008-0470                                                          BROOKFIELD WI 53008-0470




BAYCARE HEALTH SYSTEMS LLC               BCG EQUITIES LLC                         BALANCE CREDIT OF WISCONSIN LLC
CO FINANCE SYSTEM OF GREEN BAY INC       PO BOX 470                               DBS BALANCECREDITCOM
PO BOX 1597                              BROOKFIELD WI 53008-0470                 33 N LASALLE ST STE 200
GREEN BAY WI 54305-1597                                                           CHICAGO IL 60602-3420




BELLIN HEALTH                            CEO BRETT ROBERTS                        CREDIT ACCEPTANCE
PO BOX 22487                             CREDIT ACCEPTANCE                        25505 W 12 MILE ROAD SUITE 3000
GREEN BAY WI 54305-2487                  25505 W 12 MILE RD                       SOUTHFIELD MI 48034-8331
                                         SOUTHFIELD MI 48034-8316




CAPITAL ONE BANK USA NA                  CASH AMERICA TODAY                       CASH CENTRAL
PO BOX 30281                             1338 S FOOTHILL DR 195                   6785 BOBCAT WAY STE 200
SALT LAKE CITY UT 84130-0281             SALT LAKE CITY UT 84108-2321             DUBLIN OH 43016-1443




CITIBANK NA                              CITIBANK NA                              COTTONWOOD FINANCIAL WISCONSIN LLC
701 E 60TH STREET N                      701 E 60TH STREET NORTH                  1901 GATEWAY DR 200
SIOUX FALLS SD 57104-0493                SIOUX FALLS SD 57104-0493                IRVING TX 75038-2425




                            Case 20-21464-beh     Doc 26    Filed 04/06/20      Page 3 of 5
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CREDIT ACCEPTANCE CORPORATION            CREDIT ONE BANK NA                       DFSCASH CENTRAL OF DE
PO BOX 5070                              PO BOX 98875                             84 E 2400 N
SOUTHFIELD MI 48086-5070                 LAS VEGAS NV 89193-8875                  NORTH LOGAN UT 84341-2902




DIRECTV LLC                              DOBBERSTEIN LAW FIRM LLC                 DUKE CAPITAL LLC
BY AMERICAN INFOSOURCE AS AGENT          225 S EXECUTIVE DR STE 201               225 S EXECUTIVE DR
4515 N SANTA FE AVE                      BROOKFIELD WI 53005-4257                 BROOKFIELD WI 53005-4257
OKLAHOMA CITY OK 73118-7901




DUKE CAPITAL LLC                         FINANCE SYSTEMS OF GREEN BAY             FIRST PREMIER BANK
PO BOX 470                               301 N JACKSON                            3820 N LOUISE AVE
BROOKFIELD WI 53008-0470                 GREEN BAY WI 54301-4938                  SIOUX FALLS SD 57107-0145




G FORCE PROPERTIES LLC                   INTERNAL REVENUE SERVICE                 JENKIE MARIA V FORCE
2021 DECKNER AVE                         CENTRALIZED INSOLVENCY OPERATIONS        2021 DECKNER AVE
GREEN BAY WI 54302-3587                  PO BOX 7346                              RACINE WI 53402
                                         PHILADELPHIA PA 19101-7346




KOHN LAW FIRM                            MIDLAND CREDIT MANAGEMENT                NCB MANAGEMENT SERVICES INC
735 N WATER ST STE 1300                  320 EAST BIG BEAVER                      1 ALLIED DRIVE
MILWAUKEE WI 53202-4106                  TROY MI 48083-1271                       TREVOSE PA 19053-6945




NATIONAL CREDIT ADJUSTERS                OFFICE OF THE U S TRUSTEE                ONEMAIN FINANCIAL
PO BOX 550                               517 EAST WISCONSIN AVE                   PO BOX 3251
HUTCHINSON KS 67504-0550                 ROOM 430                                 EVANSVILLE IN 47731-3251
                                         MILWAUKEE WI 53202-4510




ONEMAIN                                  PATHOLOGY CONSULTANTS OF GREEN BAY       PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 1010                              CO FINANCE SYSTEM OF GREEN BAY INC       PO BOX 41067
EVANSVILLE IN 47706-1010                 PO BOX 1597                              NORFOLK VA 23541-1067
                                         GREEN BAY WI 54305-1597




QUANTUM3 GROUP LLC AS AGENT FOR          REPUBLIC BANK AND TRUST COMPANY          RISE FINANCIAL LLC
CREDIT CORP SOLUTIONS INC                PO BOX 70749                             4150 INTERNATIONAL PLAZA 300
PO BOX 788                               LOUISVILLE KY 40270-0749                 FORT WORTH TX 76109-4819
KIRKLAND WA 98083-0788




SPEEDY CASH                              SPEEDYRAPID CASH                         STUPAR SCHUSTER BARTELL
COLLECTION DEPARTMENT                    PO BOX 780408                            633 W WISCONSIN AVE 1800
3611 N RIDGE ROAD                        WICHITA KS 67278-0408                    MILWAUKEE WI 53203-1955
WICHITA KS 67205-1214



                            Case 20-21464-beh     Doc 26    Filed 04/06/20      Page 4 of 5
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

                                                                                  EXCLUDE
WISCONSIN DEPARTMENT OF REVENUE          ECOMMISSION
SPECIAL PROCEDURES UNIT                  11612 BEE CAVES RD                       DEBORAH A STENCEL
PO BOX 8901                              BUILDING II STE 200                      MILLER MILLER LAW LLC
MADISON WI 53708-8901                    AUSTIN TX 78738-5409                     633 W WISCONSIN AVE
                                                                                  STE 500
                                                                                  MILWAUKEE WI 53203-1905



DEBTOR                                   LORI M HUBER                             REBECCA R GARCIA
JEREMY MICHAEL HUBER                     2756 CORMIER RD                          CHAPTER 13 TRUSTEE
1940 RENAISSANCE CT                      GREEN BAY WI 54313-5475                  PO BOX 3170
GREEN BAY WI 54313-4347                                                           OSHKOSH WI 54903-3170




                          Case 20-21464-beh       Doc 26    Filed 04/06/20      Page 5 of 5
